233 S.W.3d 770 (2007)
Ronald GALLAGHER, and Lisa Jaggie, on behalf of Josephine Gallagher, deceased, Otto Sandheinrich, on behalf of Barbara Sandheinrich, deceased, Barbara Goerss, and Annetta Rainey, Plaintiffs/Appellants,
v.
283684 C & J RENTAL, INC., d/b/a Thrifty Car Rental, Inc., Thrifty Rent-a-car System, Inc., Dollar Thrifty Automotive Group, Inc., and Barbara Hantack, Defendants/Respondents.
No. ED 89256.
Missouri Court of Appeals, Eastern District, Division Two.
September 25, 2007.
Paul E. Kovacs, Jeffery T. McPherson, St. Louis, MO, for appellants.
Steven J. Hughes, St. Louis, MO, for respondents.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW and NANNETTE A. BAKER, JJ.

ORDER
PER CURIAM.
The plaintiffs, Barbara Goerss, Annetta Rainey, and the survivors of Josephine Gallagher and Barbara Sandheinrich, appeal the judgment of the Circuit Court of St. Louis County dismissing their "Amended Complaint for Declaratory Judgment" against the defendants, 283684 C & J Rental, Inc., d/b/a Thrifty Car Rental, Inc., Thrifty Rent-A-Car System, Inc., Dollar Thrifty Automotive Group, Inc., and Barbara Hantak and its order denying the plaintiffs leave to file an amended petition. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The trial court's judgment is affirmed. Rule 84.16(b)(5).